Exhibit 10.3
TAX PROTECTION AGREEMENT
          This TAX PROTECTION AGREEMENT (this “Agreement”) is entered into as of
September 28, 2010, by and among CoreSite Realty Corporation, a Maryland
corporation (the “REIT”), CoreSite, L.P., a Delaware limited partnership (the
“Operating Partnership”), and each Protected Partner identified as a signatory
on Schedule A, as amended from time to time.
RECITALS
          WHEREAS, the Operating Partnership desires to indirectly acquire a
portfolio of data centers and certain other properties currently owned or
leased, directly or indirectly, by the Protected Partners (collectively, the
“Initial Properties”);
          WHEREAS, the REIT, the Protected Partners and their affiliates intend
to enter into a series of transactions to create a new organizational structure
(the “Restructuring Transactions”);
          WHEREAS, pursuant to the Restructuring Transactions, the Operating
Partnership will acquire, directly or indirectly, from the Protected Partners
interests in certain limited liability companies and limited partnerships which
currently own the Initial Properties, in exchange for OP Units (as defined
below);
          WHEREAS, the REIT intends to complete an initial public offering of
its common stock immediately following the Restructuring Transactions;
          WHEREAS, following the initial public offering of the REIT’s stock,
the REIT will operate as a self-administered and self-managed real estate
investment trust within the meaning of Section 856 of the Code (as defined
below); and
          WHEREAS, as a condition to engaging in the Restructuring Transactions
with respect to each Protected Property (as defined below), and as an inducement
to do so, the parties hereto are entering into this Agreement;
          NOW, THEREFORE, in consideration of the promises and mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINED TERMS
          For purposes of this Agreement the following terms shall apply:
          Section 1.1 “Agreement” has the meaning set forth in the preamble.
          Section 1.2 “Cash Realization Event” has the meaning set forth in
Section 2.1(b) of this Agreement.

 



--------------------------------------------------------------------------------



 



          Section 1.3 “Closing Date” means the closing date of the initial
public offering of the REIT’s common stock.
          Section 1.4 “Code” means the Internal Revenue Code of 1986, as
amended.
          Section 1.5 “Exchange” has the meaning set forth in Section 2.1(b) of
this Agreement.
          Section 1.6 “Fundamental Transaction” means a merger, consolidation or
other combination of the Operating Partnership with or into any other entity,
any reclassification, recapitalization or change of the outstanding equity
interests of the Operating Partnership, or a conversion of the Operating
Partnership into another form of entity.
          Section 1.7 “Initial Properties” has the meaning set forth in the
recitals hereto.
          Section 1.8 “Make Whole Amount” means, with respect to any Protected
Partner, (i) an amount equal to the product of (x) the income and gain
recognized by such Protected Partner under Section 704(c) of the Code and
“reverse Section 704(c) gain” allocated to the Protected Partner pursuant to
Treasury Regulations § 1.704-3(a)(6) as a result of an adjustment to the book
value of the assets of the Operating Partnership immediately prior to the
Restructuring Transactions from the book value of such assets held by any
partnership that the Operating Partnership is treated as a continuation of
pursuant to Section 708 of the Code, in each case as a result of a Tax
Protection Period Transfer (taking into account any adjustments under
Section 743 of the Code to which such Protected Partner is entitled) multiplied
by (y) the Protected Partner Tax Rate minus (ii) in the case of any Tax
Protection Period Transfer that is a Fundamental Transaction, the cash, if any,
received by such Protected Partner as a result of the Tax Protection Period
Transfer. For purposes of calculating the amount of Section 704(c) gain that is
allocated to a Protected Partner, (i) subject to clause (ii) below, any
additional “reverse Section 704(c) gain” allocated to such partner pursuant to
Treasury Regulations § 1.704-3(a)(6) after the date of the Restructuring
Transactions shall not be taken into account, and (ii) if, as a result of
adjustments to the Gross Asset Value (as defined in the OP Agreement) of the
Protected Properties pursuant to clause (b) of the definition of Gross Asset
Value as set forth in the OP Agreement, all or a portion of the gain recognized
by the Operating Partnership that would have been Section 704(c) gain or
“reverse Section 704(c) gain” described in the first sentence of this definition
without regard to such adjustments becomes or is treated as “reverse Section
704(c) gain” or Section 704(b) gain under Section 704 of the Code, then such
gain shall continue to be taken into account for purpose of calculating the Make
Whole Amount; provided that the total amount of 704(c) gain and income taken
into account for purpose of calculating the Make Whole Amount shall not exceed
the initial Section 704(c) gain and “reverse Section 704(c) gain” amount as of
the Closing Date (whether or not equal to the estimated amount set forth on
Exhibit B).
          Section 1.9 “OP Agreement” means the Agreement of Limited Partnership
of CoreSite, L.P., as amended from time to time.
          Section 1.10 “OP Units” means limited partnership units in the
Operating Partnership or any security for which OP Units are exchanged or
converted.
          Section 1.11 “Operating Partnership” has the meaning set forth in the
preamble.

 



--------------------------------------------------------------------------------



 



          Section 1.12 “Protected Partner” means: (i) each signatory on
Schedule A attached hereto, as amended from time to time; and (ii) any person
who holds OP Units and who acquired such OP Units from another Protected Partner
in a transaction in which such person’s adjusted basis in such OP Units, as
determined for Federal income tax purposes, is determined, in whole or in part,
by reference to the adjusted basis of the other Protected Partner in such OP
Units.
          Section 1.13 “Protected Partner Tax Rate” means the highest combined
statutory Federal, state and local tax rate applicable to an individual or
corporation (whichever is higher) resident in New York City, taking into account
the character of the income and gain giving rise to the loan under Section 2.2
(reduced, in the case of Federal taxes, by the deduction allowed for income
taxes paid to a state or locality), for the taxable year in which the event that
gave rise to such loan under Section 2.2 occurred.
          Section 1.14 “Protected Property” mean each of the Initial Properties
which are identified on Exhibit A hereto and each property acquired in Exchange
for a Protected Property as set forth in Section 2.1(b).
          Section 1.15 “REIT” has the meaning set forth in the preamble.
          Section 1.16 “Restructuring Transactions” has the meaning set forth in
the recitals hereto.
          Section 1.17 “Tax Protection Period” means, with respect to each
Protected Partner, the period of time beginning on the Closing Date and ending
on the earlier to occur of: (a) the seventh (7th) anniversary of the Closing
Date and (b) the date on which 90% of the OP Units originally received by such
Protected Partner in the Restructuring Transactions have been sold, exchanged or
otherwise disposed of by such Protected Partner in one or more taxable
transactions where the aggregate amount of cash received in such transactions
exceeds the hypothetical tax incurred as a result of such transactions, using
the Protected Partner Tax Rate to calculate such tax..
          Section 1.18 “Tax Protection Period Transfer” has the meaning set
forth in Section 2.1(a) of this Agreement.
          Section 1.19 “Transfer” means any direct or indirect sale, exchange,
transfer or other disposition, whether voluntary or involuntary.
          Section 1.20 “Treasury Regulations” means the income tax regulations
under the Code, whether such regulations are in proposed, temporary or final
form, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).
ARTICLE II
TAX PROTECTIONS
     Section 2.1 Taxable Transfers.

3



--------------------------------------------------------------------------------



 



          (a) If at any time during the Tax Protection Period, the Operating
Partnership or any entity in which the Operating Partnership holds a direct or
indirect interest consummates a transaction or series of related transactions
that constitutes (i) a Transfer of all or any portion of a Protected Property
(including any interest therein or in an entity owning, directly or indirectly,
all or a portion of the Protected Property) in a transaction that would result
in the recognition of taxable income or gain by any Protected Partner, or (ii) a
Fundamental Transaction that would result in the recognition of taxable income
or gain to any Protected Partner (such a Fundamental Transaction or Transfer, a
“Tax Protection Period Transfer”) then the Operating Partnership shall loan,
without interest, each Protected Partner its Make Whole Amount as set forth in
Section 2.2.
          (b) Section 2.1(a) shall not apply to any Tax Protection Period
Transfer of a Protected Property (including any interest therein or in the
entity owning, directly or indirectly, the Protected Property) in a transaction
in which no gain is required to be recognized by a Protected Partner (an
“Exchange”), including a transaction qualifying under Section 1031 or
Section 721 (or any successor statutes) of the Code; provided, however, that any
property acquired by the Operating Partnership in the Exchange shall remain
subject to the provisions of this Article II in place of the exchanged Protected
Property for the remainder of the Tax Protection Period
     Section 2.2 Loans. In the event of a Tax Protection Period Transfer
described in Section 2.1(a), each Protected Partner shall, within 30 days after
the closing of such Tax Protection Period Transfer, receive from the Operating
Partnership an interest-free cash loan in an amount equal to the estimated Make
Whole Amount applicable to such Tax Protection Period Transfer. If it is later
determined that the true Make Whole Amount applicable to a Protected Partner
exceeds the estimated Make Whole Amount applicable to such Protected Partner,
then the Operating Partnership shall make a further interest-free cash loan of
such excess to such Protected Partner within 90 days after the closing of the
Tax Protection Period Transfer, and if such estimated Make Whole Amount exceeds
the true Make Whole Amount, then such Protected Partner shall promptly repay
such excess to the Operating Partnership without interest, but only to the
extent loan proceeds representing such excess were actually received by such
Protected Partner. Loans made by the Operating Partnership under this
Section 2.2 shall not bear any interest and shall be non-recourse to the assets
of the Protected Partner other than the OP Units held by such Protected Partner
and the proceeds thereof. All loans made under this Section 2.2 shall become due
and payable, and each Protected Partner shall repay to the Operating Partnership
in cash such loans outstanding to such Protected Partner, on the date that is
fifteen (15) years following the date such loan is made; provided, however, on
or before the date that is ten (10) days following any distribution of cash from
the Operating Partnership to a Protected Partner or any sale by the Protected
Partner of its OP Units for cash or any sale of shares of stock of the REIT into
which such OP Units are converted or for which they are exchanged for cash (each
such transaction a “Cash Realization Event”), if the cash received by such
Protected Partner in such Cash Realization Event exceeds the hypothetical tax
owed (using the Protected Partner Tax Rate to calculate such tax) by such
Protected Partner that is allocated to, or is projected to be allocated to, such
Protected Partner or otherwise realized since the date of the last Cash
Realization Event through the end of the then current taxable year as a result
of holding the OP units on which the distribution is made or which are converted
to, or exchanged for, REIT stock and the REIT stock received therefor,
including, without limitation the tax owed, if any, as a result of the Cash
Realization Event, then such Protected Partner shall be obligated to make a

4



--------------------------------------------------------------------------------



 



mandatory prepayment of any loans to such Protected Partner under this
Section 2.2 then outstanding equal to the amount of such excess.
     Section 2.3 Section 704(c) Gains. A good faith estimate of the initial
amount of Section 704(c) gain and “reverse Section 704(c) gain” allocable to
each Protected Partner as of the Closing Date is set forth on Exhibit B hereto.
The parties acknowledge that the initial amount of such gain may be adjusted
over time as required by Section 704(c) of the Code and the Treasury Regulations
promulgated thereunder.
     Section 2.4 Dispute Resolution. Any controversy, dispute or claim of any
nature arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Agreement shall be governed by
Section 15.9 of the OP Agreement.
ARTICLE III
GENERAL PROVISIONS
     Section 3.1 Notices. All notices, demands, declarations, consents,
directions, approvals, instructions, requests and other communications required
or permitted by the terms of this Agreement shall be given in the same manner as
in the OP Agreement.
     Section 3.2 Titles and Captions. All Article or Section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” and “Sections” are to Articles and Sections of this
Agreement.
     Section 3.3 Pronouns and Plurals. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
     Section 3.4 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
     Section 3.5 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
     Section 3.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any covenant, duty, agreement or
condition.
     Section 3.7 Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all of the
parties hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

5



--------------------------------------------------------------------------------



 



Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.
     Section 3.8 Applicable Law. This Agreement shall be construed and enforced
in accordance with and governed by the laws of the State of New York, without
regard to the principles of conflicts of law.
     Section 3.9 Invalidity of Provisions. If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality or enforceability of other remaining provisions contained herein shall
not be affected thereby.
     Section 3.10 Entire Agreement. This Agreement contains the entire
understanding and agreement among the parties with respect to the subject matter
hereof and amends, restates and supersedes the OP Agreement and any other prior
written or oral understandings or agreements among them with respect thereto.
     Section 3.11 No Rights as Shareholders. Nothing contained in this Agreement
shall be construed as conferring upon the holders of the OP Units any rights
whatsoever as shareholders of the REIT, including, without limitation, any right
to receive dividends or other distributions made to shareholders of the REIT or
to vote or to consent or to receive notice as shareholders in respect of any
meeting of shareholders for the election of directors of the REIT or any other
matter.
[Remainder of Page Left Blank Intentionally]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                          REIT:
 
                        CORESITE REALTY CORPORATION,
a Maryland corporation    
 
                   
 
  By:   /s/ Thomas M. Ray                  
 
      Name:   Thomas M. Ray     
 
      Title:   President    
 
                        OPERATING PARTNERSHIP:    
 
                        CoreSite, L.P.,
a Delaware limited partnership    
 
                        By:   CORESITE REALTY CORPORATION,
a Maryland corporation,
its general partner    
 
                   
 
      By:   /s/ Thomas M. Ray                      
 
          Name:   Thomas M. Ray     
 
          Title:   President    

Signature Page to Tax Protection Agreement





--------------------------------------------------------------------------------



 



SCHEDULE A
SIGNATORIES

            CORESITE CRP II/CP II HOLDINGS, LLC

By: Carlyle Realty II, L.P., its manager
      By:   /s/ David B. Daniel         Name:   David B. Daniel        Title:  
Vice President        CORESITE CRP II HOLDINGS (VCOC I), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President        CORESITE CRP II HOLDINGS (VCOC II), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President        CORESITE CRP III HOLDINGS, LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President        CORESITE CRP III HOLDINGS (VCOC), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President        CORESITE CRP IV HOLDINGS, LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President        CORESITE CRP IV HOLDINGS (VCOC I), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President        CORESITE CRP IV HOLDINGS (VCOC II), LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President        CORESITE CRP V HOLDINGS, LLC
      By:   /s/ Tom R. Levy         Name:   Tom R. Levy        Title:   Vice
President     

Schedule A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PROTECTED PROPERTIES

      Property Name   Property Address
55 Market Post Tower
  55 South Market Street, San Jose, California
 
   
CoreSite 900 N. Alameda
  900 North Alameda, Los Angeles, California
 
   
427 LaSalle
  427 South LaSalle Street, Chicago, Illinois
 
   
70 Inner Belt
  70 Inner Belt Road, Somerville, Massachusetts
 
   
12100 Sunrise Valley Drive
  12100 Sunrise Valley Drive, Reston, Virginia
 
   
Coronado Stender Business Park
   
 
   
2900 Coronado
  2900 Coronado Drive, Santa Clara, California
 
   
2950 Coronado
  2950 Coronado Drive, Santa Clara, California
 
   
3000 Coronado
  3000 Coronado Drive, Santa Clara, California
 
   
3001 Coronado
  3001 Coronado Drive, Santa Clara, California
 
   
2900 Stender
  2900 Stender Way, Santa Clara, California
 
   
2972 Stender
  2972 Stender Way, Santa Clara, California
 
   
2901 Coronado
  2901 Coronado Drive, Santa Clara, California
 
   
1656 McCarthy
  1656 McCarthy Boulevard, Milpitas, California
 
   
2115 NW 22nd Street
  2115 NW 22nd Street, Miami, Florida
 
   
One Wilshire
  624 South Grand Avenue, Los Angeles, California
 
   
32 Avenue of the Americas
  32 Avenue of the Americas, New York, New York
 
   
1275 K Street
  1275 K Street, NW, Washington, D.C.

Exhibit A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ESTIMATED ALLOCATIONS OF SECTION 704(c) GAIN
Exhibit B-1

 